Title: To Alexander Hamilton from Robert R. Livingston, 2 August 1777
From: Livingston, Robert R.
To: Hamilton, Alexander


Kingston [New York] 2d. Augst. 1777
Dear Sir
I wish I Could beleive as You do with respect to the Enemies Strenght, but in order to do this I must prefer loose Conjectures to the Greatest Variety of Concurring testimoneys—That prisoners may Endeavour to Deceive I think probable, but that a number of Men should agree to tell a Similar tale, & give like Answers to questions without knowing what those questions will be, I Cannot beleive, besides that there is a Certain Maner of telling a tale which makes it easy to distinguish Between truth and falshood. The last Examination inclosed to the Genl. was a Volentary one by a man who is anxious to become a Subject of this State, and endeavoured rather to lesen than Encrease the Forse of the Enemey. Besides which There are many other Particulars with which I am acquainted, which Convinces one that the Armey Under The Command of Burgoine inclusive of Those in Canada Consist of at least 10000 Men, Beside Canadians and Indeans. You observe that there has been some Great Mortality in Canada, Which has reduced The Armey there, & urge as a proof of it one of the Companies being reduced to 26 Men—but this_______ the prisoners very particularly ACcounted for, as will as the number of recruts rec’d. Those Irish Regts. that were out, we may naturally Suppose wanted some men even of the old establishmt. Afterwards ye. Irish was made ye. same with ye. British Establishment to wit 530 rank & File. Those Regts. that came out after such Augmentation were filled up—by Drafts from the regiments that remained at home, & had their Compliment kept up by Foreign recruts, those that were here, recd. scarse any Other Augmentation then from Forreign recruts. There is some Companies have recd. a great Many, & others verry fue of them. Best yet all are Compleat, or nearly so. You are Mistaken too in suposing that the whole number of Germans—Designed for the Northern Department did not Exceed 4000 we haveing had repeated accounts—that 6000 were to Come out for that Department. It is a fact that the Germans have suffered by Sickness, Six Hundred of them Died last winter with Diseases, that they brought over with them. The other Troops haveing ben Quartered among the Inhabitants, have ben remarkably healthy—Which the looks of Those we have taken sufficiently testify. If the Augmentation of the Northern Armey Should be greater then that of the Southern, it should cause no surprize—Since Burgoin being upon the spot would take care to see that his Armey was not Meerly paper, but that the Forces voted should actually Come out. As to The force being Diminished by the Necessarie Garrisons, it would continualy be true, if the Accession of tories who are daily flocking to them Did not more then Compensate for this; & inable Them to keep their Armey intire. If Sir we Differ in our State of ye Enemys Armey we Differ still more & upon good ground in our Opinions of our own strenght.
What recruts are on their March I now not, but of this I am well assured, that with Glovers Brigade we shall not have 4000 Continental Troops—That we have about 1000 of our Militia, and not nier that number of Eastern Militia, Those who Came out haveing for the Most part returned already, And I am verry Sorry to say, that we have no reason to Except Any Effectual Aid from them—And what is particularly Distressing is that our own Efforts must be weakened by an Attention to the passes in the Highlands, which may be Seized at any time Unless Garrisoned by Continential Troops—Or Our Own Militia: to leave them to Connecticut Militia, even if they could be got out—would Occasion such a wast of Stores &c. As [c]ould Endanger that Safety of the posts even if they had Sufficient Spirit to Defend them, (I write Confidintialy to a friend or I should not have throne out that Sentiment). By our laste Accounts from the Norward, Burgoine was at Fort Edward And our Armey at Saragtaga, how much farther they will be under a necesaty to retreat I Know not, but I am satisfied if they get to Albany (& I see nothing to prevent it) That their Strength will be greatly increasd. by tories, together with all the wariours of the Six Nations, who will then be Under a Necessity of Joyning them. The Inhabitants & Troops in Tryon County being then cut off From the rest of the States Must fall a sacrafice—And this State be intirely Subjected.
Whether the Enemy are gone to the Southard or not is in my opinion Verry Doubtful, Should they return Sudenly to this place, they would leave Burgoine little to do. If they go elsewhere it furnishes a Strong presumtion of his being Compatent to the Conquest of this State, If they Can draw of Genl. Washington.
As this Letter is Allredy Unreasonably Long I will not add to it—I may be Mistaken in all my Conjectures but be Assured, that the Greatest Error That we can fall into, is to Undervalue Our Enemy
I am Dr. Sr. with Great   Esteem Your Most   Obedient Humble. Servt.
Robt. R. Livingston
